Citation Nr: 1756175	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1951 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a hearing in September 2017.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duty to assist.  

At an informal conference with a Decision Review Officer in February 2014 the Veteran indicated he saw a counselor at Culver City Vet Center.  The Veteran's representative then submitted a signed release dated April 7, 2014 and received April 14, 2014, for VA to obtain records from Culver City Vet Center dated April 2011 to the present.  However, in the April 21, 2014 Statement of the Case, the RO stated the Veteran did not provide authorization to obtain his treatment records from Culver City Vet Center.  These treatment records have not been associated with the electronic record.  Therefore, further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).
In addition, the Veteran was most recently afforded a VA examination to assess his service-connected PTSD in September 2013.  The Veteran testified at his September 2017 Board hearing that his PTSD has worsened since the September 2013 VA examination.  Given the allegations of an increase in severity of his PTSD, a contemporaneous examination to assess his psychiatric disability is necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from October 2012 onward.

2.  With any needed assistance from the Veteran, obtain and associate with the Veteran's electronic record treatment records from Culver City Vet Center from July 2011 to the present.  All attempts to secure these records must be documented in the record.  

3.  If any records requested in items (1) or (2) are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in items (1) and (2), afford the Veteran a VA examination with an appropriate expert to determine the severity of his service-connected PTSD.  The entire claims file should be made available to the examiner in conjunction with this request.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's PTSD.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

5.  After completing the development requested above and any other development deemed necessary, review the record and readjudicate the claim on appeal.  If the benefit sought remains denied, in whole or in part, issue an appropriate supplemental statement of the case to the Veteran and his representative, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



